                                              Dynele L. Schinker-Kuharich, Standing Chapter 13 Trustee
                                                     INTERIM STATEMENT AS OF 10/01/2018
CASE NO: 13-60757                         DEBTOR: XXX-XX-6321
STATUS: COMP - 0.00%                      DUNBAR, JAMES DAVID                                                                        SCHEDULE:             225.00 MONTHLY

                                  AKA:                                                                                                                            13,725.00
        DATE FILED: 03/28/2013            3011 MAXINE AVE NE                                                                          ON SCHEDULE:               13,725.00
                                          CANTON, OH 44705-3850                                                                   ACTUAL PAYMENTS:               13,725.00
      CONFIRMED: 03/27/2014
                                                                                                                                    AMOUNT BEHIND:                    0.00

  PERCENTAGE:             .000                       ATTORNEY: GERALD B GOLUB ESQ
                                                               1340 MARKET AVE NORTH
              PLAN: 73 MONTHS

1st PAYMENT DUE: 04/2013                                        CANTON, OH 44714
                                                                Phone: 330 452-8755 Fax:

     DEBTOR PAYMENTS INTO PLAN
(Date Payment Posted - Amount of Payment)
( Apr 04, 2013         150.00    )(   May 16, 2013         150.00 ) (   Jun 24, 2013        150.00   ) ( Jul 16, 2013          150.00 ) (   Aug 20, 2013         150.00   )
( Sep 17, 2013         150.00    )(   Oct 16, 2013         150.00 ) (   Nov 19, 2013        150.00   ) ( Dec 17, 2013          150.00 ) (   Jan 14, 2014         150.00   )
( Feb 19, 2014         150.00    )(   Mar 18, 2014         150.00 ) (   Apr 17, 2014        225.00   ) ( May 20, 2014          150.00 ) (   Jun 17, 2014         225.00   )
( Jul 15, 2014         225.00    )(   Aug 19, 2014         225.00 ) (   Sep 18, 2014        225.00   ) ( Oct 16, 2014          225.00 ) (   Nov 20, 2014         225.00   )
( Dec 16, 2014         225.00    )(   Jan 22, 2015         225.00 ) (   Feb 19, 2015        225.00   ) ( Mar 19, 2015          225.00 ) (   Apr 14, 2015         225.00   )
( May 19, 2015         225.00    )(   Jun 16, 2015         225.00 ) (    Jul 14, 2015       225.00   ) ( Aug 18, 2015          225.00 ) (   Sep 15, 2015         225.00   )
( Oct 20, 2015         225.00    )(   Nov 17, 2015         225.00 ) (   Dec 15, 2015        225.00   ) ( Jan 21, 2016          225.00 ) (   Mar 23, 2016         300.00   )
( Apr 19, 2016         225.00    )(   May 17, 2016         225.00 ) (   Jun 14, 2016        225.00   ) ( Jul 19, 2016          225.00 ) (   Aug 16, 2016         225.00   )
( Sep 20, 2016         225.00    )(   Oct 18, 2016         225.00 ) (   Nov 15, 2016        225.00   ) ( Dec 22, 2016          225.00 ) (   Jan 19, 2017         225.00   )
( Feb 14, 2017         225.00    )(   Mar 20, 2017         225.00 ) (   Apr 18, 2017        225.00   ) ( May 23, 2017          225.00 ) (   Jun 20, 2017         225.00   )
( Jul 18, 2017         225.00    )(   Aug 15, 2017         225.00 ) (   Sep 19, 2017        225.00   ) ( Oct 17, 2017          225.00 ) (   Nov 14, 2017         225.00   )
( Dec 19, 2017         225.00    )(   Jan 18, 2018         225.00 ) (   Feb 26, 2018        225.00   ) ( Mar 20, 2018          225.00 ) (   Apr 18, 2018         225.00   )
( May 17, 2018         225.00    )(   Jun 19, 2018         225.00 ) (    Jul 23, 2018       225.00   ) ( Sep 10, 2018          225.00 ) (   Sep 26, 2018         225.00   )
 Total payments received from March 28, 2013 to October 01, 2018:                                                                                           13,725.00
                Less Debtor payment adjustments:                                                                                                                   .00
                Total payments applied to Plan:                                                                                                             13,725.00

DIRECT PAY AND NOT FILED CLAIMS

CLAIM       CRED                CREDITOR                         DISB          CLASS    ARREARS        FIXED             SCHED        PAID BY       BALANCE         CLAIM
              NO                  NAME                           CODE                                 PAYMENT           AMOUNT       TRUSTEE          DUE          STATUS
003        202205   CARRINGTON MORTGAGE SERVICES LL              PRO            SEC          0.00          0.00              0.00        0.00         0.00       DIRECT
105        192677   DOMINION EAST OHIO                           PRO            UNS          0.00          0.00            135.37        0.00         0.00       NOT FILED
106        146968   PROMPT RECOVERY SVC                          PRO            UNS          0.00          0.00             33.00        0.00         0.00       NOT FILED
107        168893   STARK COUNTY METRO SEWER DISTRI              PRO            UNS          0.00          0.00            193.60        0.00         0.00       NOT FILED
108        203937   VERIZON BY AMERICAN INFOSOURCE L             PRO            UNS          0.00          0.00            130.69        0.00         0.00       NOT FILED

CLAIMS FILED
CLAIM NO            CREDITOR NAME                                DISB        CLASS INT. RATE         FIX PAY                        CLAIM AMT      PRIN. PAID     PRIN. DUE
                    CLAIM REMARK                                 CODE        PAY% INT. BEGIN         ARREARS       LAST DISB        TO BE PAID      INT. PAID      INT. DUE
001                 AMERICAN ELECTRIC POWER                      PRO           UNS                         0.00                          121.30           0.00          0.00
                                                                                .0000                      0.00                            0.00           0.00          0.00
002-2               STARK COUNTY TREASURER                       FIX           SEC 3.0000                109.00                        9,292.57       6,771.08      2,521.49
                                                                             100.000003/28/2013            0.00         09/2018        9,292.57         422.92          6.30
003A                CARRINGTON MORTGAGE SERVICES LL PRO                        SEC                         0.00                          384.40         320.25         64.15
                                                                             100.0000                      0.00         09/2018          384.40           0.00          0.00
004                 AMERICAN TAX FUNDING LLC                     PRO           SEC 12.0000                 0.00                        3,000.00       2,229.37        770.63
                    Per Agreed Order 3/12/14                                 100.000007/24/2013            0.00         09/2018        3,000.00       1,549.25          7.71
004                 AMERICAN TAX FUNDING LLC                     PRO           UNS                         0.00                       10,104.38           0.00          0.00
                                                                                .0000                      0.00                            0.00           0.00          0.00
005                 CANTON CITY UTILITIES                        PRO           UNS                         0.00                          105.66           0.00          0.00
                                                                                .0000                      0.00                            0.00           0.00          0.00
699                 CHARLES G SNYDER CO                          FIX           ADM                       225.00                          225.00         225.00          0.00
                                                                             100.0000                      0.00         05/2013          225.00           0.00          0.00
700                 GERALD B GOLUB ESQ                           PRO-A         ATY                         0.00                          500.00           0.00        500.00
                    to be paid upon completion of case                       100.0000                      0.00                          500.00           0.00          0.00




  Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
  This is a progress report only and should not be used to calculate a payoff.

  THE COMMITMENT PERIOD OR THE NUMBER OF MONTHS YOU ARE REQUIRED TO PAY INTO YOUR PLAN IS DETERMINED AT
  CONFIRMATION. IF YOU HAVE NOT SATISFIED THE COMMITMENT PERIOD FOR YOUR CASE, THE BALANCE REFLECTS 100% OF THE
  CLAIMS FILED IN YOUR CASE.

                 13-60757-rk               Doc 60        FILED 11/02/18                 ENTERED 11/02/18 12:54:57                               Page 1 of 2
                                           Dynele L. Schinker-Kuharich, Standing Chapter 13 Trustee
                                                  INTERIM STATEMENT AS OF 10/01/2018
CASE NO: 13-60757                       DEBTOR: XXX-XX-6321
STATUS: COMP - 0.00%                    DUNBAR, JAMES DAVID                                                                 SCHEDULE:         225.00 MONTHLY

CLAIMS FILED
CLAIM NO            CREDITOR NAME                              DISB         CLASS INT. RATE      FIX PAY                   CLAIM AMT     PRIN. PAID    PRIN. DUE
                    CLAIM REMARK                               CODE         PAY% INT. BEGIN      ARREARS      LAST DISB    TO BE PAID     INT. PAID     INT. DUE
799                 GERALD B GOLUB ESQ                         FIX            ATY                    150.00                   1,281.00      1,281.00         0.00
                                                                            100.0000                   0.00      03/2015      1,281.00          0.00         0.00
                    Trustee Administrative Fees                                                                                 916.13        916.13
                                                                            TOTALS:                 484.00                   25,930.44     11,742.83     3,856.27
                                                                                                      0.00                   15,599.10      1,972.17        14.01


                             ADMIN        ATTORNEY            PRIORITY          SECURED       UNSECURED          OTHER
      AMT TO BE PAID:         225.00          1,781.00               0.00        12,676.97          0.00            0.00
  PAID BY TRUSTEE:            225.00          1,281.00               0.00         9,320.70           0.00           0.00

          SUB TOTAL:             0.00             500.00             0.00         3,356.27          0.00            0.00         DUE CREDITORS:          3,870.28
       INTEREST DUE:             0.00               0.00             0.00             14.01          0.00           0.00       EXPECTED ADMIN:               0.00

        CONTINUING:              0.00               0.00             0.00              0.00         0.00            0.00         LESS AVAILABLE:           10.00

       BALANCE DUE:              0.00             500.00             0.00         3,370.28          0.00            0.00       APPROX BALANCE:           3,860.28




  Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
  This is a progress report only and should not be used to calculate a payoff.

  THE COMMITMENT PERIOD OR THE NUMBER OF MONTHS YOU ARE REQUIRED TO PAY INTO YOUR PLAN IS DETERMINED AT
  CONFIRMATION. IF YOU HAVE NOT SATISFIED THE COMMITMENT PERIOD FOR YOUR CASE, THE BALANCE REFLECTS 100% OF THE
  CLAIMS FILED IN YOUR CASE.

                13-60757-rk             Doc 60             FILED 11/02/18              ENTERED 11/02/18 12:54:57                     Page 2 of 2
